 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE

 7    SABELITA HAWKINS,

 8                                    Plaintiff,              CASE NO. C16-0498-JLR

 9               v.
                                                              ORDER GRANTING APPLICATION
10    UNITED STATES OF AMERICA, et al.,                       TO PROCEED IN FORMA PAUPERIS

11                                    Defendants.

12

13           Because plaintiff does not appear to have funds available to afford the Notice of Appeal

14   filing fee of $505.00, plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to

15   28 U.S.C. § 1915(a)(1). Therefore, plaintiff’s IFP application on appeal (Dkt. 45) is GRANTED. 1

16   The Clerk of the Court is directed to send a copy of this Order to counsel and to the assigned

17   District Judge.

18           DATED this 5th day of November, 2019.

19

20
                                                             A
                                                             Mary Alice Theiler
                                                             United States Magistrate Judge
21

22           1
               Because the Court previously granted plaintiff leave to proceed IFP (Dkt. 30) and IFP status
23   continues on appeal, see Fed. R. App. P. 24(a)(3), this second application should arguably be stricken as
     moot. However, given the passage of time, the Court also herein finds plaintiff eligible to proceed IFP
     based on her current financial status.

     ORDER GRANTING IFP APPLICATION
     PAGE - 1
